B. E. SAFFOLD, J.
— [After stating the facts as above.] It is manifest that the land never has been paid for. The guardian, selling for reinvestment, was not authorized to receive Confederate currency. The court, being apprised of the manner of payment, ought not to have ordered a conveyance to be made to the purchaser; and the sub-purchaser, Thomas B. Coster, both on account of the past consideration given by him and the knowledge which he must be supposed to have had of the circumstances of the sale and the manner of payment, cannot be regarded as a bond fide purchaser without notice. Houston v. Deloach, 43 Ala. 364; Hale v. Huston, Sims & Co. 44 Ala. 134; Ponder v. Scott, 44 Ala. 241; Whitbread v. Jordan, 1 Y.& C. Exch. 303; Rev. Code, §§ 2096, 2434, 2436,
The decree of the chancellor is affirmed.